FOURTH DIVISION
                               DOYLE, P. J.,
                          COOMER and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    March 12, 2020




In the Court of Appeals of Georgia
 A19A2219. WINNEBAGO INDUSTRIES, INC. v. SIMPSON et al.                      CO-080

      COOMER, Judge.

      This dispute arises out of the purchase of a motor home and the application of

OCGA § 10-1-780 et seq., Georgia’s Lemon Law, in connection with said purchase.

Winnebago Industries, Inc., (“Winnebago”) appeals the trial court’s orders denying

its motion for summary judgment and granting final judgment in favor of James and

Stuart-Lynn Simpson (collectively, the “Simpsons”) following a bench trial.

Winnebago contends the trial court erred in denying its motion for summary judgment

and awarding relief to the Simpsons because it was not the manufacturer of the

malfunctioning parts of the motor home and thus it could not be liable under OCGA

§ 10-1-782 (14)-(15). Winnebago also argues the trial court erred in awarding the

Simpsons a replacement motor home because the sealant failures were the result of
natural deterioration and the Simpsons’ failure to properly maintain the motor home.

Winnebago challenges the trial court’s factual finding that the sealant failures were

covered by warranty, that the repair attempts were unsuccessful, that the sealant

failures constituted defects, and that the motor home was out of service for more than

30 days on account of non-conformities. Lastly, Winnebago argues the trial court

erred in awarding the Simpsons attorney fees because the conditions under OCGA §

10-1-786 (e) were not satisfied and the Simpsons failed to prove the reasonableness

of their fees. For the reasons that follow, we affirm.

             We apply a de novo standard of review to any questions of law
      decided by the trial court; factual findings made after a bench trial shall
      not be set aside unless clearly erroneous, and due regard shall be given
      to the opportunity of the trial court to judge the credibility of witnesses.


ALA Constr. Svcs., LLC v. Controlled Access, Inc., 351 Ga. App. 841, 841-842 (833

SE2d 570) (2019) (citation omitted). So viewed, the record shows that on or about

July 8, 2014, the Simpsons purchased a 2014 Itasca Meridian IKP. 36M motor home

(the “motor home”) from Camping World, an authorized dealer for Winnebago. The

motor home was manufactured by Winnebago and Freightliner Custom Chassis, Inc.,

(“Freightliner”). Freightliner supplied the chassis, but Winnebago assembled the



                                           2
motor home by adding the dashboard, driver and passenger seats, windshield,

windows, and by applying the sealant during the end-stage of production.

      After completing a test drive of the motor home on July 8, 2014, when James

attempted to step out of the motor home from the driver’s seat, water poured in from

overhead into Stuart-Lynn’s lap and onto the dash. The Simpsons reported the leak

to the service manager and were told it would be taken care of. The Simpsons spoke

with the salesman who told them that there had been a big rainstorm shortly before

they arrived and that it was possible water got into the vehicle when the awning was

retracted. The Simpsons went through with the purchase of the motor home believing

the leak issue would be taken care of, but they did not take possession of the motor

home until July 16, 2014, because it was being repaired and prepped for delivery.

      After taking delivery of the motor home, the Simpsons took it on a trip where

they experienced water leaking into the motor home on the driver’s side around the

window. After several occasions of water leaking into the motor home, the Simpsons

submitted the motor home for repairs to Camping World in December 2014. After the

leak repairs in December 2014, the motor home continued to experience leaks on the

driver’s side in the window over the dash. In December 2015, the Simpsons took the

motor home back to Camping World with complaints of water leaking. After the

                                         3
motor home underwent repairs, water continued to leak into the motor home in the

same area. The Simpsons took the motor home in for repairs in February 2016 and

complained of water getting into the coach from above the driver’s side window. The

Simpsons provided photographs and a video of the leak in emails to the service repair

technicians. The motor home continued to experience water leaks in the same area

within two months of the February 2016 repairs. The Simpsons did not incur any out-

of-pocket costs in relation to the sealants on the motor home.

      In April 2016, the Simpsons submitted a Final Repair Opportunity Notice to

Winnebago via certified mail. In response to the notice, Winnebago asked if the

Simpsons would deliver the motor home to Camping World where it would be driven

to Iowa to repair the leak. While in the Iowa factory, technicians working on the

motor home expressed difficulty in getting the sealant to adhere to the motor home’s

fiberglass. Some time after the final repairs were completed, the Simpsons continued

to experience leaking in the same area of the motor home as before. The Simpsons

submitted a request to Winnebago for the motor home to be repurchased or replaced

on March 14, 2017. Winnebago did not repurchase or replace the motor home.

      The Simpsons filed an application under the Georgia Lemon Law state-

operated arbitration program in May 2017. Following a hearing, a panel of three

                                         4
arbiters decided in favor of the Simpsons. Winnebago appealed the arbiters’ decision

to the superior court pursuant to OCGA § 10-1-787 (a). In January 2018, Winnebago

filed a motion for summary judgment, which the trial court denied in two identical

orders filed on June 25, 2018 and August 1, 2018. On December 12, 2018, the parties

appeared for a bench trial in superior court regarding Winnebago’s appeal of the

arbiters’ decision. The trial court entered a final judgment in favor of the Simpsons

on January 15, 2019. The Simpsons remain in possession of the motor home but have

not used it since May 2017. This appeal followed.

      1. Winnebago argues the trial court erred in denying its motion for summary

judgment and later awarding relief in favor of the Simpsons because the parts of the

motor home where failures occurred were not parts of a motor home that are covered

under Georgia’s Lemon Laws. More specifically, Winnebago contends that in its

orders denying Winnebago’s motion for summary judgment and entering a final

judgment, the trial court ignored the statutory language of Georgia’s Lemon Laws and

instead created new standards for liability of manufacturers that are contrary to said

laws. We disagree.

      In reviewing the grant or denial of a motion for summary judgment, we
      apply a de novo standard of review, and we view the evidence, and all


                                          5
      reasonable conclusions and inferences drawn from it, in the light most
      favorable to the nonmovant.


Edwards v. Moore, 351 Ga. App. 147, 147 (830 SE2d 494) (2019) (citation omitted).

Additionally,

      [w]hen we consider the meaning of a statute, we must presume that the
      General Assembly meant what it said and said what it meant. To that
      end, we must afford the statutory text its plain and ordinary meaning, we
      must view the statutory text in the context in which it appears, and we
      must read the statutory text in its most natural and reasonable way, as an
      ordinary speaker of the English language would. . . . [I]f the statutory
      text is clear and unambiguous, we attribute to the statute its plain
      meaning, and our search for statutory meaning is at an end.


Deal v. Coleman, 294 Ga. 170, 172-173 (1) (a) (751 SE2d 337) (2013) (citations and

punctuation omitted). With these guiding principles in mind, under Georgia’s Lemon

Law, the term “new motor vehicle” means

      any self-propelled vehicle primarily designed for the transportation of
      persons or property over the public highways that was leased,
      purchased, or registered in this state by the consumer or lessor to whom
      the original motor vehicle title was issued without previously having
      been issued to any person other than a new motor vehicle dealer. . . . If
      a new motor vehicle is a motor home, this article shall apply to the
      self-propelled vehicle and chassis, but does not include those portions


                                          6
      of the vehicle designated, used, or maintained primarily as living
      quarters, office, or commercial space.


OCGA § 10-1-782 (15) (emphasis supplied). The term “manufacturer” means “any

person engaged in the business of constructing or assembling new motor vehicles[.]”

OCGA § 10-1-782 (14) (emphasis supplied).

      Winnebago contends the trial court’s application of OCGA § 10-1-782 (15) to

the location of the water leaks complained about by the Simpsons — that is, the

driver’s side window, windshield, and above the driver’s seat — is erroneous because

the leaks did not originate in the “chassis or self-propelled vehicle.” While the statute

does not define the term “self-propelled vehicle” specifically, Georgia’s Attorney

General’s promulgated administrative rules provide additional guidance and describe

the term “motor home” to mean

      the self-propelled vehicle and chassis, including but not limited to the
      vehicle exterior, driver and passenger compartments, and parts and
      components identical or similar in function to those found on any other
      new motor vehicle as defined at O.C.G.A. § 10-1-782(15), but shall not
      include those portions of the vehicle designated, used, or maintained
      primarily as living quarters, office, or commercial space.




                                           7
Ga. Comp. R. & Regs., r. 60-2-1-.02 (11). See also Lane v. Williams Plant Svcs., 330
Ga. App. 416, 416-417 (766 SE2d 482) (2014) (“Where statutory provisions are

ambiguous, courts should give great weight to the interpretation adopted by the

administrative agency charged with enforcing the statute. Courts should defer to an

agency interpretation so long as it comports with legislative intent and is reasonable.”

(citations and punctuation omitted)).

      Here, the trial court essentially agreed with the arbiters’ conclusion that the

areas where the Simpsons experienced the water leak problems were in areas of the

motor home not excluded by statute, but included under the statute’s definition of

new motor vehicle, and thus covered by the statute. As the assembler of the motor

home, Winnebago meets the statute’s definition of a manufacturer who may be

subject to liability under Georgia’s Lemon Law. Accordingly, we find no error in the

trial court’s application of the statute to the facts of this case, its denial of

Winnebago’s motion for summary judgment, or its grant of relief to the Simpsons.

      2. Winnebago next argues the trial court erred by awarding the Simpsons a

replacement vehicle because the sealant failures resulted from the natural

deterioration of the sealants from exposure to the elements and the Simpsons’ failure

to properly maintain the motor home. We find no error.

                                           8
      It is well established that the “factual findings made at a bench trial should only

be set aside where they are clearly erroneous, and the trial court’s findings of fact

should be upheld if there is any evidence to sustain them.” Moses v. Pennebaker, 312
Ga. App. 623, 628 (2) (a) (719 SE2d 521) (2011) (citation omitted). In its final order,

the trial court made several findings of fact. The trial court found that Winnebago

manufactured the motor home purchased by the Simpsons and on the day the

Simpsons took a test drive of the motor home, water leaked into the driving portion

of the motor home. The service manager of the dealership assured the Simpsons that

the leak would be handled, and the Simpsons purchased the motor home based on

said assurances. During their possession of the motor home, all of the water leaks

occurred over and into areas where the driver and passenger seats are located and the

Simpsons took the motor home to Winnebago’s authorized agents at Camping World

for repairs to those areas. The attempted water leak repairs were covered by warranty.

Based on the evidence presented, the trial court ultimately concluded that the water

leaks were not the result of the Simpsons’ neglect or failure to properly maintain the

motor home.

      Winnebago asserts that Georgia’s Lemon Law only provides relief for

“defectively manufactured new motor vehicles,” and that the evidence presented at

                                           9
trial did not support a finding that there were manufacturing defects to the motor

home. However, the record shows that Winnebago assembled the portions of the

motor home where the leaks occurred. The record further shows that while the motor

home was being repaired at Winnebago’s factory in Iowa, technicians noticed that the

sealant they installed was not adhering to the fiberglass. It took Winnebago 9 days to

address the leak issues while it was at its factory in Iowa.

      OCGA § 10-1-782 (17) defines nonconformity as “a defect, a serious safety

defect, or a condition, any of which substantially impairs the use, value, or safety of

a new motor vehicle to the consumer or renders the new motor vehicle

nonconforming to a warranty. A nonconformity does not include a defect, a serious

safety defect, or a condition that is the result of abuse, neglect, or unauthorized

modification or alteration of the new motor vehicle.” OCGA § 10-1-782 (17). OCGA

§ 10-1-784 (a) (1) provides in part that

      If a consumer reports a nonconformity during the lemon law rights
      period, the manufacturer, its authorized agent, or the new motor vehicle
      dealer shall be allowed a reasonable number of attempts to repair and
      correct the nonconformity. A reasonable number of attempts shall be
      deemed to have been undertaken by the manufacturer, its authorized
      agent, or the new motor vehicle dealer if, during the lemon law rights
      period: . . . [t]he same nonconformity has been subject to repair three

                                           10
      times and the nonconformity has not been corrected; or [t]he vehicle is
      out of service by reason of repair of one or more nonconformities for a
      cumulative total of 30 days.


      As discussed in Division 1 of this opinion, Georgia’s Lemon Law applies to the

area where the leaks occurred. Winnebago contends the sealant failures developed

overtime due to poor maintenance and environmental exposure, and were not, as the

trial court found, the result of defects in the seals. However, the record demonstrates

the motor home experienced leaks in the sealant during the Simpsons’ test drive, the

Simpsons reported the motor home’s nonconformity during the applicable lemon law

rights period to Winnebago via Camping World,1 Winnebago and Camping World

made reasonable attempts to repair the motor home’s nonconformity, and the motor

home was out for service due to repairs undertaken by Winnebago for more than 30

days. Thus, the trial court’s finding that the water leaks met the statute’s definition




      1
        OCGA § 10-1-782 (10) defines the lemon law rights period to mean “the
period ending two years after the date of the original delivery of a new motor vehicle
to a consumer or the first 24,000 miles of operation after delivery of a new motor
vehicle to the original consumer, whichever occurs first.” The record shows the
Simpsons first reported the nonconformity to Winnebago after taking possession of
the motor home in December 2014.

                                          11
of a nonconformity was not clearly erroneous and Winnebago failed to demonstrate

any basis for reversal.

         3. Lastly, Winnebago challenges the trial court’s award for fees under OCGA

§ 10-1-786 (e) and argues the Simpsons are not entitled to Lemon Law relief.

Winnebago contends the Simpsons’ attorney fees affidavit was insufficient to support

an award of fees because it failed to show the reasonableness of the fees. We find no

error.

         OCGA § 10-1-786 (e) provides as follows:

         If the arbitrator or arbitrators determine: (1) That a reasonable number
         of attempts has been undertaken to repair and correct the nonconformity
         and that the manufacturer was given the opportunity to make a final
         attempt to repair and correct the nonconformity and was unable to
         correct it; or (2) That a new motor vehicle was out of service by reason
         of repair of one or more nonconformities for a cumulative total of 30
         days within the lemon law rights period, the consumer shall be awarded
         replacement or repurchase of the new motor vehicle as provided under
         Code Section 10-1-784. The arbitrator or arbitrators also may award
         attorney’s fees and technical or expert witness fees to a consumer who
         prevails.


OCGA § 10-1-787 (c) also provides that




                                           12
      If the manufacturer appeals and the consumer prevails, recovery, in
      addition to the arbitrator’s award, shall include all charges incurred by
      the consumer during the pendency of, or as a result of, the appeal,
      including, but not limited to, continuing collateral and incidental costs,
      technical or expert witness fees, attorney’s fees, and court costs.


      The record shows that the arbitration panel determined that a reasonable

number of attempts to repair the motor home, including a final attempt were made by

Winnebago, and that the motor home was out of service for a total of 30 days while

the above mentioned repair attempts were made. Based on these findings, the

Simpsons were awarded attorney fees following their state-operated arbitration

pursuant to OCGA § 10-1-786 (e). In its final judgment, the trial court awarded the

Simpsons $6,700 plus court costs pursuant to OCGA § 10-1-787 (c) after reviewing

an affidavit submitted by the Simpsons’ attorney. A copy of the attorney’s affidavit

was not included in the record on appeal; however, the trial court made the following

findings:

      The [c]ourt finds the number of hours set forth by Plaintiffs’ attorney to
      represent them in this matter is reasonable. The [c]ourt also finds the
      rate of $250 per hour charged, considering the legal issues presented,
      complexity of the matter, experience of the attorney and other
      circumstances, is reasonable and necessary in her representation.


                                         13
      Because the record does not contain a copy of the affidavit, and Winnebago did

not object to the submission of the affidavit after trial,2 this Court does not have

sufficient basis to reverse the trial court’s factual findings that the affidavit was

sufficient. See Jones v. Unified Govt. of Athens-Clarke County, 312 Ga. App. 214,

222 n. 30 (2) (a) (718 SE2d 74) (2011) (“[T]he trial court’s determination as to what

fees are reasonable and necessary must be sustained unless the trial court abused its

discretion[.]” (citation omitted)).

      Judgment affirmed. Doyle, P. J., and Markle, J., concur.




      2
        Compare Greer v. Davis, 244 Ga. App. 317, 321 (4) (534 SE2d 853) (2000)
(error where defendant objected to attorney fees that were added by affidavit after
trial and defendant not given an opportunity to cross-examine on the amount and
reasonableness of the fees and costs requested).

                                         14